IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY RAY RIVERA : CIVIL ACTION
v. : No. 16-5003
JOSHUA HOBSON
ORDER

AND NOW, this llth day of October 2018, upon considering Defendant’s Motion for
summary judgment (ECF Doc. No. 28), Plaintiff’ s Opposition (ECF Doc. No. 34), Defendant’s
Reply (ECF Doc. No. 40), Plaintist Sur-reply (ECF Doc. No. 45), the parties’ supplemental
Memoranda (ECF Doc. Nos. 49, 51) filed with leave under our September 28, 2018 Order (ECF
Doc. No. 46), and for reasons in the accompanying Memorandum, it is ORDERED Defendant’s
Motion (ECF Doc. No. 28) is DENIED as genuine issues of material fact preclude the defense of

governmental immunity and Officer Hobson is not entitled to the defense of official immunity as

a matter of law.

 

KEARNEYQ]

